AILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (8,181,945) in view of Namito (2012/0018937) and further in view of Noboru (JP 2002-276714).     
Re: claim 1, Miyahara shows a vibration-damping device, as in the present invention, comprising: 
an inner cylinder 3;
an outer cylinder 2 made of metal and arranged on a radially outer side of the inner cylinder; and
a rubber elastic body 4 coupling the inner cylinder and the outer cylinder to each other,
wherein the outer cylinder comprises:

formed on an attachment member 20; and
a tapered portion 12 that contiguously extends from the press-insertion portion in a press-insertion direction in which the press-insertion portion is inserted into the attachment member,
wherein the press-insertion portion has an external dimension, the outer diameter, which is constant from one end to the other end in an axial direction,
wherein the tapered portion has a tapered shape having a decreasing diameter in the press-insertion direction, and
wherein the outer cylinder has a cylinder portion 10 that extends from a small diameter side end of the tapered portion in the press-insertion direction,
wherein an outer surface of the cylinder portion 10 is covered by an extension portion 5a of the rubber elastic body,
wherein the extension portion of the rubber elastic body extends from an axial end portion of the rubber elastic body along the cylinder portion and has an axial length that covers only the cylinder portion, see figure 6, and
wherein when the press-insertion portion is press-inserted into the insertion hole formed on the attachment member, the extension portion of the rubber elastic body comes into contact with an inner surface of the insertion opening of the attachment member, see figure 7. 
Miyahara shows the outer cylinder to be made of metal while the claim requires a resin material.  Namito teaches an outer cylinder 14 made of resin. It would have been obvious to one of ordinary skill in the art at the time of filing to have used resin as a 
Miyahara does not show a tapered shape guide surface provided on the insertion opening as claimed.  Noboru is cited to teach a tapered shape guide surface 33 provided on the insertion opening 32 of attachment member 31 having an outer surface being parallel with the guide surface 14a of the outer cylinder 14.  It would have been obvious to one of ordinary skill in the art at the time of filing to have provided a tapered shape guide surface on the insertion opening such as taught by Noboru in order to aid in the insertion of the vibration damping device during installation.
As modified by Noboru, the device of Miyahara would comprise the tapered portion comes in face-to-face contact with the guide surface of the attachment member while keeping parallel to the guide surface in a process of press-inserting the press-insertion portion of the outer cylinder into the insertion hole of the attachment member.
Re: claim 4, Miyahara shows the axial end portion 5 of the rubber elastic body 4 has an annular configuration extending radially from the inner cylinder and further than the cylinder portion of the outer cylinder and has an outer periphery from which the extension portion extends along the cylinder portion of the outer cylinder, and
wherein an entirety of the axial end portion is located axially outside an axial end of the cylinder portion of the outer cylinder, see figure 6.


Response to Amendment
Applicant's arguments filed on 5/13/21 have been fully considered but they are not persuasive.
Applicant argues that Miyahara shows a variable length, not a constant length as required by the claim.  The claim does not require a constant length.  The claim requires a constant external dimension.  Miyahara shows a constant outer diameter, as stated above.  
Applicant also argues that Miyahara’s element 11 should be the cylinder portion, not element 10.  However, claim 1 requires that the cylinder portion to be covered by an extension portion of the rubber elastic body.  Applicant’s cylinder portion 16 is covered by the rubber elastic body 13.  Miyahara’s cylinder portion 10 is covered by the rubber elastic body 16.  It is believed that the interpretation of Miyahara in meeting the claim is correct.
Applicant further argues that if the outer cylinder 2 of Miyahara is made of resin, it would be easily pulled out of the subframe 20.  It is noted that in figure 7, the device of Miyahara is secured against the body frame 22.  
The rejection is still deemed proper and is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657